Citation Nr: 1634830	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to December 1983 and from September 1990 to July 1991.  He passed away in February 2011 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In that decision, the ROIC determined that the appellant was not entitled to Supplemental Service-Disabled Veterans Insurance (SRH) because the appellant's late husband had not established basic eligibility for this benefit during his lifetime.  

Initially, the appellant was represented by a private attorney in this appeal.  However, in June 2013, the attorney filed a Motion to withdraw representation because the appellant failed to comply with their fee agreement.  Per a May 2011 VA Form 21-22, DAV was appointed, and is the current representative.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the Regional Office (RO) in Sioux Falls, South Dakota granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 70 percent rating, effective from August 2, 2002; and, granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), also effective from August 2, 2002.  

2.  In June 2004 the Veteran submitted to his Veterans Service Organization representative (VSO) an Application for Service-Disabled Insurance (RH), but the VSO inadvertently failed to forward the application to the ROIC.  

3.  In February 2006, the Veteran electronically submitted a new application for RH; however, the ROIC denied the claim in February 2006 for failure to apply within two years following the grant of service connection for PTSD.  

4.  The Veteran did not appeal the February 2006 ROIC decision, and subsequently passed away in February 2011.  

5.  Following the Veteran's death, the appellant submitted a copy of the 2004 application and an affidavit from the VSO acknowledging that the Veteran filled out the 2004 application with him and that he never submitted the completed application to the ROIC.  

6.  In March 2012, the RIOC resolved all doubt in the appellant's favor, and granted entitlement to RH insurance posthumously on reconsideration based on a timely filed application for such insurance; a $10,000 5-year term policy was issued, effective from July 22, 2003; and the ROIC also approved the policy for waiver of premiums.  

7.  At no time prior to his death, did the Veteran apply for SRH, and there is no evidence showing an intent to apply for SRH.  




CONCLUSION OF LAW

The criteria for basic eligibility for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A have not been met.  38 U.S.C.A. §§ 1912, 1922, 1922A (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be entitled to Service Disabled Veterans' (RH) Insurance when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within two years of the date service connection was granted.  38 U.S.C.A. § 1922(a) (West 2014).  This policy provides $10,000 worth of coverage.

Under 38 U.S.C.A. § 1922A, Veterans insured under 38 U.S.C.A. § 1922(a), who also qualify for a waiver of premiums paid on that policy, are also eligible for SRH insurance, in an amount not to exceed $30,000.  Applications for SRH insurance must be filed by an eligible veteran within one year of the date on which he/she is granted a waiver of premiums paid for the underlying RH insurance policy, and prior to his/her 65th birthday.  38 U.S.C.A. § 1922A(b), (c) (West 2014). 

No waiver of premiums shall be made in the case of any person for supplemental insurance granted under 38 U.S.C.A. § 1922A.  38 U.S.C.A. § 1922A(d).  

A waiver of premiums for RH insurance may be granted for Veterans rated totally disabled.  See 38 U.S.C.A. § 1912 (West 2014).  Upon application by the insured and under such regulations as the Secretary may promulgate, payment of premiums on insurance may be waived during the continuous total disability of the insured, which continues or has continued for six or more consecutive months, if such disability began (1) after the date of the insured's application for insurance, (2) while the insurance was in force under premium-paying conditions, and (3) before the insured's sixty-fifth birthday.  Notwithstanding any other provision of this chapter, in any case in which the total disability of the insured commenced on or after the insured's sixtieth birthday but before the insured's sixty-fifth birthday, the Secretary shall not grant waiver of any premium becoming due prior to January 1, 1965.  38 U.S.C. § 1912 (West 2014).

Under 38 U.S.C.A. § 1922(b), a person otherwise qualified for RH insurance who did not apply for such insurance will be deemed to have applied for and been granted such insurance if he is shown by the evidence to have been mentally incompetent from a service-connected disability: (a) during any part of the two-year period from the date of service connection, (b) remained continuously so mentally incompetent until the date of death, and (c) died before appointment of a guardian or within two years after the appointment of a guardian. (emphasis added). 

In this case, the Veteran filled out an application for RH insurance in June 2004, approximately one year following the grant of service connection for PTSD and TDIU.  A review of the file shows that no action was taken on this claim.  

In February 2006, the Veteran once again applied for RH insurance.  The form was filed electronically, but the application was denied because it was not filed within the requisite two year window following the July 2003 grant of service connection for PTSD and grant of IU.  The Veteran did not appeal that determination and he subsequently passed away in February 2011.  

Following the Veteran's death, the appellant filed a claim in September 2011 requesting RH insurance benefits to which she believed she was entitled.  The appellant's request was denied in December 2011 based on a finding that the Veteran did not submit an application for RH insurance within the two-year window of eligibility following the grant of service connection for PTSD and TDIU.  

The appellant subsequently informed the ROIC that her late husband did, in fact submit the application for RH insurance in a timely manner in June 2004, but it was never sent to the ROIC by the VSO.  A copy of the June 2004 application is of record.  According to affidavits from the appellant and VSO representative D.D., received after the Veteran's death, the appellant was with the Veteran and D.D. in June 2004 when the Veteran filled out the June 2004 application for RH insurance.  D.D. explained that he inadvertently never submitted the June 2004 application, either by mail or electronically.  

Given the affidavits from the appellant and the VSO, as well as a copy of the application signed in June 2004, the ROIC resolved all doubt in the Veteran's favor and approved the RH application, effective the last day of the eligibility period.  A $10,000 5-year term policy effective July 22, 2003 was issued; and, a waiver of the premiums was also granted.  See March 2012 correspondence.  

The appellant asserts, however, that she is entitled to $20, 000 of additional supplemental insurance (SRH) because her husband "checked the box for $20,000 worth of coverage" and would pay the premiums by way of deduction for his VA compensation.  See April 2012 correspondence from the appellant's attorney and affidavits from the appellant and D.D.

The ROIC rejected this argument because there is no objective evidence to support the assertion that the Veteran "checked a box requesting $20,000 of insurance."  While the ROIC conceded that the Veteran's intent to apply for RH insurance was corroborated by the June 2004 application, no such corroborating evidence was provided with respect to a claim for SRH insurance.  

Additionally, the appellant asserts that because the Veteran could not have applied for SRH prior to the approval of RH, that he was never given the chance to apply for SRH during his lifetime because the RH application was approved posthumously.  

The provisions governing awards of SRH insurance are clear, and they specifically limit such awards to cases in which RH insurance was in effect under 38 U.S.C.A. § 1922(a).  38 U.S.C.A. § 1922A.  The RO's posthumous grant of RH insurance does not change the fact that the Veteran did not file for SRH prior to his death.  

There is nothing in the applicable law which provides for a grant of the claim on this basis.  Neither 38 U.S.C.A. § 1922(a) nor implementing regulations at 38 C.F.R. § 8.0 , et seq., provide for tolling of the SRH application deadline based on any failure of VA or the VSOs to act in a timely manner with respect to any pending RH application.  

In summary, the statutory provisions governing SRH insurance are clear, and the Board is bound by such provisions.  The language of 38 U.S.C.A. § 1922A does not afford VA the authority to waive the requirement that an RH insurance policy be in effect pursuant to 38 U.S.C.A. § 1922(a) when an election for SRH is made.  38 U.S.C.A. § 1922A(a).  Consequently, because the Veteran did not have a RH insurance policy in effect pursuant to 38 U.S.C.A. § 1922(a) at the time of his death, the appellant's application for SRH insurance must be denied. Id.  

Moreover, the record contains no evidence to corroborate the appellant's statement that he requested, or intended to apply for, SRH, and this is consistent with the finding that the RH application was not approved until after the Veteran died.  

Although unfortunate, the Veteran did not follow up on his 2004 claim prior to his death, and did not appeal the denial in 2006.  It is not insignificant that the Veteran failed to report that he had a claim for RH pending at the time his 2006 claim was denied, particularly given that the reason for the 2006 denial was that he had not applied for this benefit in a timely manner.  Had he appealed that decision, he could have provided documentation of the 2004 application during his lifetime, and would have then had an opportunity to apply for SRH prior to his death.  Importantly, VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.)  

The Board is also mindful that the Veteran had a timely RH application pending at the time of his death; and, that under 38 U.S.C.A. § 5121A, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121a may request to be substituted as the claimant for the purposes of processing the claim to completion, if such request is received within one year of the Veteran's death.  In this case, however, 38 U.S.C.A. § 5121 specifically excludes insurance from the definition of accrued benefits.  This is so because the Veteran would never be entitled to his own life insurance policy benefits and therefore this is not the type of claim that could ultimately result in accrued benefits.  

Where, as here, the law is dispositive of the claim, the Board is bound by the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 and 38 C.F.R §§ 3.102 , 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212  (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When, as here, the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002). 



ORDER

SRH insurance under the provisions of 38 U.S.C.A. § 1922A is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


